ITEMID: 001-75650
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DEARNLEY v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicant, Mr Robert Dearnley, is a British national who was born in 1951 and lives in Guildford. The respondent Government are represented by their agent, Mr D. Walton, of the Foreign and Commonwealth Office, London.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1991, the applicant and his wife entered into a form of agricultural tenancy agreement with the Guildford Borough Council which involved the applicant and his wife setting up and running a demonstration farm. Clause 13 provided that
“Any question difference or dispute which may arise between the landlord and the tenants ... not being a matter compulsorily referred to arbitration under the Agricultural Holdings Acts shall if the parties cannot settle it by agreement be referred to a single arbitrator to be appointed by the parties hereto or in default of agreement ... by the President for the time being of the Royal Institution of Chartered Surveyors on the application of the landlord or the tenants.”
After a series of disputes with the council, the applicant asked for an arbitrator to be appointed. According to the applicant, in February 1997 the President of the Royal Institute of Chartered Surveyors appointed an arbitrator. In an opinion of 18/19 June 1997, the Bar Pro Bono Unit, in stating that the case fell outside the parameters of the Pro Bono scheme, made a number of comments on the case. In particular, it noted that clause 13 of the tenancy agreement did not stipulate the Act under which the arbitration should be carried out, did not stipulate the procedure or law to be applied, and did not expressly remove the jurisdiction of the courts.
On 1 or 2 July 1997 the applicant brought proceedings against the Council in the Guildford County Court (GU 770520) for, amongst other things, misrepresentation, negligence and breach of contract. In his claim, he asked the court whether an arbitrator could consider all the points in the claim, or whether the applicant could proceed in the courts on the ground that he had entered into the contract as a result of misrepresentation or, alternatively, whether an arbitrator could deal with some claims whilst the courts dealt with the others. He also included a series of allegations of misrepresentation, breach of contract and deception and misinformation.
The court stayed the proceedings on 6 August 1997: the Government suggested that by the stay the court was declining jurisdiction over the applicant’s claims on the basis that he had agreed that those claims would be dealt with by an arbitrator. A further application by the applicant, of 11 December 1997, was dismissed on 14 April 1998, and the applicant’s appeal was adjourned on 19 October 1998 pending an application for legal aid. Leave to withdraw the appeal was granted on 3 November 1998, and on 16 June 1999 the council’s costs (which the applicant was to pay) were fixed at £2,823.90.
On 23 April 1999 the applicant and his wife and the council signed an agreement by which a series of disputes were referred to an arbitrator in accordance with the Arbitration Act 1996. The disputes were defined by reference to seven bundles. Bundle A included the matters which formed part of the applicant’s action before the county court.
Since then, it appears that the arbitrator has made two interim awards in the applicant’s favour, in February 2001 and October 2002, but that most of the matters referred to arbitration are still outstanding.
On 3 August 2002 the applicant wrote to the Guildford county court, referring to section 24 of the Arbitration Act 1996 and asking for the arbitrator to be removed. On 18 September 2002 District Judge Derbyshire declined to dismiss the arbitrator even though he accepted that the delays in the case were inexcusable. The Court has not been supplied with the judge’s reasons for that decision, although it appears from a letter from the council to the arbitrator that the judge stated that he might have been prepared to change his decision if matters did not proceed at a faster pace.
